Citation Nr: 1616553	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-14 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a cervical spine disorder (claimed as neck pain), to include under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from October 2004 to February 2009, including service in support of Operation Iraqi Freedom from September 2005 to April 2006, and from January to February 2008.  Commendations and awards include a Global War on Terrorism Expeditionary Medal, a Global War on Terrorism Service Medal, and an Iraq Campaign Medal with 1 Campaign Star.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is presently with the Fargo RO.

In June 2014 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Fargo, North Dakota.  A transcript of that hearing is of record.

In October 2014 the Board remanded the issues of service connection for a left knee disorder, a right knee disorder, a right shoulder disorder, a left wrist disorder, a low back disorder, and a cervical spine/neck disorder for further development, including provision to the Veteran of proper VCAA notice and a new VA examination.  The requested examination was done in January 2015.  

In a rating decision dated in February 2015, the Appeals Management Center granted service connection for a low back disorder, a left wrist disorder, a right shoulder disorder, a right knee disorder, and a left knee disorder; and the Veteran has not appealed that decision.  The benefit sought, namely service connection, having been granted, those issues are no longer on appeal.

The appeal for service connection for a cervical spine disorder is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In its August 2014 remand the Board ordered, inter alia, that the Veteran be sent a Supplemental Statement of the Case (SSOC) that sets out the provisions of 38 C.F.R. § 3.317, which were not included in the February 2010 Statement of the Case.  See 38 C.F.R. § 19.29(b) (providing that the Statement of the Case "must contain . . . a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.").  Although a Supplemental Statement of the Case was duly issued in February 2015 and "§ 3.317 Definitions" was listed, the provisions of 38 C.F.R. § 3.317 were not set out in the SSOC, and this material defect is prejudicial error.  The issue of service connection for a cervical spine/neck disorder must therefore be returned to the Agency of Original Jurisdiction for compliance with the Board's 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Regrettably, the case is REMANDED for the following action:

1.  Issue a Supplemental Statement of the Case to the Veteran, in accordance with 38 C.F.R. § 19.31(b)(2), that sets out the provisions of 38 C.F.R. § 3.317.  Provide the Veteran an appropriate amount of time to respond.

2.  After completion of the above and any further action deemed necessary, return the case to the Board unless the benefit is granted or the Veteran withdraws his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

